Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Remarks filed on 2/11/2021. However, a new rejection is presented for the following reasons of record.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1, 2, 15-17, 19-22, 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue, CN 103597546 (Applicant’s translation), in view of Li et al., CN 102231441 (Applicant’s translation).
Regarding claims 1 and 15 and 25, Inoue teaches an electrolyte (abstract), comprising: a solvent (abstract); a lithium salt (pg. 4 of 8); and a solvent-soluble film precursor selected from the group consisting of (Li.sub.2S).sub.1--(P.sub.2S.sub.5).sub.m--(YX.sub.2).sub.n (pg. 4 of 8, para. 1-3) wherein each of I, m and >/=0 but at least two of I, m, or n is >0, Y is at least one element selected from the group consisting of Ge, Si (pg. 4 of 8, para. 2) and X is at least one 
Inoue does not teach the additive.
Li et al., teaches the additive, sultones was added to the electrolyte (pg. 3 of 6, Example 1).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Li into the teachings of Inoue because the additive of Li et al., added to the electrolyte of Inoue which can “effectively improve the initial discharge capacity, cycle life and high and low temperature performance.” (pg. 3 of 6, para. right before “Brief Description of the Drawings”).
Regarding claims 2 and 16, Inoue teaches wherein: Y= Ge, then GeX.sub.2 is a zintl cluster (pg. 4 of 8, para. 1-2) with X being selected from the group consisting of S (pg. 4 of 8, para. 3-4). 
Regarding claim 7, Inoue teaches wherein: where Y= Ge, then GeX.sub.2 is a zintl cluster with X (pg. 4 of 8, para. 1-2) being selected from the group consisting of S (pg. 4 of 8, para. 3-4).
Regarding claim 15, Inoue teaches a lithium-based battery (pg. 1 of 8), comprising: a negative electrode and a positive electrode (pg. 5 of 8); a separator positioned between the negative electrode and the positive electrode (abstract); and an electrolyte solution soaking each of the positive electrode, the negative electrode, and the separator (abstract), wherein the electrolyte solution includes: a solvent (pg. 4 of 8); a lithium salt (pg. 4 of 8); and a solvent-soluble film precursor selected from the group consisting (Li.sub.2S).sub.l-(P.sub.2S.sub.5).sub.m-(YX.sub.2).sub.n, (pg. 4 of 8, para. 1-3) wherein each of I, m and n is >0, but at least two of I, m, or n is >0, Y is at least one element selected from the group consisting of Ge, Si (pg. 4 of 8, para. 2) and X is at least one element selected from the group consisting of S (pg. 4 of 8, para. 3-4).

Regarding claim 17, Li et al., teaches wherein negative electrode includes an active material selected from graphite (abstract).
Regarding claim 19, Li et al., teaches wherein: the negative electrode includes an active material selected from the group consisting of graphite (abstract); and the positive electrode includes an active material selected from the group consisting of a lithium based material and a non-lithium metal oxide material (pg. 1 of 6).
Regarding claim 20, Li et al., teaches further including a first lithium conductive solid electrolyte interface (SEI) layer formed on a surface of the negative electrode (abstract), the first lithium conductive SEI layer formed from the solvent-soluble film precursor (pg. 3 of 6; pg. 5 of 6).
Bin Li does not recite further including a second lithium conductive solid electrolyte interface (SEI) layer formed on a surface of the positive electrode, the second lithium conductive SEI layer formed from the solvent-soluble film precursor.
Regarding claim 21, Inoue teaches solvent-soluble film precursor is Li4SiS4 and the organosulfur is allyl disulfide (pg. 4 of 8, first para. 1-4).
Regarding claim 22, although the prior art of record does not teach electrolyte comprises solvent-soluble precursor ranging in amount of about 1-10 wt% and organic sulfur-containing additive ranging in amount of about 1-10 wt%, "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
.

3.	Claims 4-7, 16-22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue, CN 103597546 (Applicant’s translation), in view of Li et al., CN 102231441 (Applicant’s translation), and further in view of  Tomoharu et al., JP 2012-99289 (Applicant’s translation).
Inoue and Li do not teach the claimed solvent.
Regarding claim 4, Tomoharu et al., teaches 2-methyltetrahydrofuran (abstract; 0011; 0015-0017) and salt LiPF6 (abstract).
Regarding claim 5, Tomoharu et al., teaches a solvent propylene carbonate (abstract), and salt LiPF6 (abstract).
Regarding claim 6, Tomoharu et al., teaches an electrode (abstract), comprising: an electrode including an active material (0020-0024); a lithium conductive solid electrolyte interface (Li.sub.2S).sub.1--(P.sub.2S.sub.5).sub.m--(YX.sub.2).sub.n (0011) and an organic sulfur-containing additive consisting of an organosulfur compound (0017); ); and an organic sulfur-containing additive consisting of an organosulfur compound (0017). 
Regarding claim 7, Tomoharu et al., does not teach Ge.

Regarding claim 16, Tomohara et al., does not teach Y = Ge.
Thus, it would have been obvious to one of ordinary skill at the time of the invention because the additive provides improved performance of the electrochemical device.
Regarding claim 16, Inoue teaches wherein: where Y=Ge, then GeX.sub.2 is a zintl cluster (pg. 4 of 8, para. 1-2) with X being selected from the group consisting of S (pg. 4 of 8, para. 3-4).
Regarding claim 17, Tomohara et al., teaches wherein: the negative electrode includes an active material selected from the group consisting of lithium (0011). 
Regarding claim 18, Tomohara et al.,  teaches further including a lithium conductive solid electrolyte interface (SEI) layer (abstract; 0011-0014) formed on a surface of the negative electrode (0019), the lithium conductive SEI layer formed from the solvent-soluble film precursor (0011-0014). 
Regarding claim 19, Tomohara et al., teaches wherein: the negative electrode includes an active material selected from the group consisting of lithium (0011); and the positive electrode includes an active material selected from the group consisting of a lithium based material and a non-lithium metal oxide material (0022). 
Regarding claim 20, Tomohara et al., teaches further including a first lithium conductive solid electrolyte interface (SEI) layer formed on a surface of the negative electrode (abstract), the first lithium conductive SEI layer formed from the solvent-soluble film precursor (abstract; 0001; 0011-0012; 0018-0019).

Regarding claims 22 and 24, although the prior art of record does not teach electrolyte comprises solvent-soluble precursor ranging in amount of about 1-10 wt% and organic sulfur-containing additive ranging in amount of about 1-10 wt%, “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 24, Inoue does not teach the amount of additive.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to insert the teachings of Inoue into the teachings of Tomohara because the additive would improve the performances of an electrochemical device. 

Response to Arguments
4.	Applicant’s arguments, filed 2/11/2021, with respect to Tomoharu et al., JP 2012-99289, in view of Yu et al., US 2014/0120402, have been fully considered and are persuasive.  However, a new rejection, Inoue, CN 103597546 (Applicant’s translation), in view of Li et al., CN 102231441 (Applicant’s translation), and Inoue, CN 103597546 (Applicant’s translation), in view of Li et al., CN 102231441 (Applicant’s translation), and further in view of  Tomoharu et al., JP 2012-99289,  is presented as described above. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727